Citation Nr: 0620255	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-22 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than March 18, 2003, 
for the assignment of a 100 percent rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge in August 2004, and 
the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

The August 2003 rating decision on appeal granted an 
increased evaluation of 100 percent for PTSD, effective March 
18, 2003.  The veteran alleges that he is entitled to an 
earlier effective date for the increased rating.  

The Veterans Claims Assistance Act of 2000 (VCAA) directs 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his/her claim for benefits.  During the pendency 
of this appeal, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson,  19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of the 
disability.  The Board finds that, in this case, content-
complying VCAA notice has not been provided.

Also, in the May 2004 statement of the case (SOC), the 
veteran was informed of some but not all of the laws and 
regulations pertaining to his claims for earlier effective 
dates.  In particular, he was informed of 38 C.F.R. § 3.400 
(general regulation relating to how an effective date is 
determined).  He was not informed of 38 C.F.R. § 3.157 
(Report of examination or hospitalization as claim for 
increase or to reopen) and 38 C.F.R. § 3.155 (Informal 
claims).  A summary of applicable laws and regulations with 
appropriate citations, and a discussion of how such laws and 
regulations affect the determination, must be included in the 
SOC or a supplemental statement of the case (SSOC).  38 
C.F.R. § 19.29.  Therefore, a remand is required to correct 
this defect as well.

Therefore, this matter is remanded for the following action:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 and 38 C.F.R. 
§ 3.159, the veteran must be notified of 
what information and evidence are still 
needed to substantiate his claim for an 
earlier effective date.  The veteran must 
also be notified of what portion of that 
evidence VA will secure, and what portion 
he himself must submit.  He must also be 
advised to submit all pertinent evidence 
not already on file that is held in his 
possession.  If requested, VA will assist 
him in obtaining updated records of 
treatment from private medical 
professionals, or other evidence, 
provided that he supplies sufficient, 
identifying information and written 
authorization.  The notice must include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman.

Provide the veteran and his 
representative an opportunity to submit 
additional evidence, and associate any 
additional evidence with the veteran's 
claims file.  

2.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, prepare an SSOC and 
send it to him and his representative.  
Ensure that the SSOC includes a summary 
and discussion of all applicable laws and 
regulations, to include 38 C.F.R. 
§§ 3.155 and 3.157, with appropriate 
citations.  Give them time to respond 
before returning the case to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

